REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record includes NPL – “Enacting textual entailment and ontologies for automated essay grading in in chemical domain” by Adrian Groza and Roxana Szabo, pages 1-6, hereinafter Groza-Szabo, and NPL “Textual Entailment Graphs” by Kotlerman et al., hereinafter Kotlerman.
Groza-Szabo discloses in page 2 that given an input sentence and using extraction algorithm to output relation phrases/text fragments (page 2).   Groza-Szabo further discloses textual entailment is a directional relation between text fragments from the input sentence (page 3, part C).  Groza-Szabo further discloses using a large corpus (a knowledge database) to identify the relation phrases, which are filtered based on statistic over the large corpus, for example, take raw text as input and output triplets (argument 1, relation phrase, argument 2) (page 2).  Groza-Szabo further discloses using OWLNatural to generate natural language hypothesis from a domain ontology (page 3).  Groza-Szabo further discloses Recognizing Textual Entailment (RTE) task consists in recognizing whether the Hypothesis can be inferred from the Text (premise), for example, T(text/premise) entails H(hypothesis) if a human reading T would infer that H is most likely true, and there are positive entailment (a hypothesis being positively associated with text/premise), negative entailment (a hypothesis being negatively associated with text/premise), and non-entailment (a hypothesis being neutrally associated with text/premise) (page 3, examples 2-4).  Groza-Szabo further discloses generate confidence value for each hypothesis (page 5). 
Kotlerman discloses textual entailment graphs (TEG) represent nodes as complete natural language text, n-grams or reductive structures (page 2).  Kotlerman further discloses construction of an individual entailment graph for each input text and merging of the individual graphs into a single entailment graph (page 2).  Kotlerman further discloses textual entailment engines are tools for identifying entailment relationships between texts, i.e., given a pair of text and a hypothesis, a TE engine decides whether the text entails the hypothesis (page 3, section 2.1.1).  Kotlerman further disclose researchers use entailment to construct entailment graphs (page 4).  Kotlerman further discloses a textual entailment graph (TEG) is a directed graph where each node is a textual fragment (fsubi) and each edge (fsubi, fsubj) represents an entailment relation from fsubi to fsubj, for example, given a set of textual fragments (graph nodes), the task of constructing a textual entailment graph is to recognize all the entailments among the fragments such as deciding which directional edges connect which pairs of nodes (page 6, section 3.1).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “generate a premise graph and a hypothesis graph, the premise graph mapping the first word set against the second word data set, and the hypothesis graph mapping the second word data set against the first word data set”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177